343 S.W.3d 679 (2011)
Corey SIMS, Claimant/Appellant,
v.
TRILLA-NESCO CORP., Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 95671.
Missouri Court of Appeals, Eastern District, Division Three.
May 17, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2011.
John J. Ammann, St. Louis, MO, for Claimant/Appellant.
Fibbens A. Koranteng, St. Louis, MO, for Employer/Respondent.
Ninion S. Riley, Division of Employment Security, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Corey Sims (Employee) appeals from the decision of the Labor and Industrial Relations Commission (the Commission) denying him unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that there is sufficient competent and substantial evidence to support the Commission's decision that Employee's actions constituted misconduct associated with his work. Berwin v. Lindenwood Female College, 205 S.W.3d 291, 294 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).